internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi 4-plr-118595-00 date date legend decedent spouse date trust a_trust b marital trust trust c marital trust marital trust company business charity state statute cite cite dear this is in response to your date letter and other communications requesting rulings on the application of the income gift and estate_tax to a proposed transaction decedent died on date survived by spouse during her life decedent and plr-118595-00 spouse transferred their respective 50-percent interests in certain community_property to a revocable_trust trust a which terminated on decedent’s death on termination of trust a decedent’s 50-percent interest in the trust a property passed to trust b a_trust created by decedent during her lifetime under decedent’s will the residue of her estate was likewise distributable to trust b_trust b provides that the trust residue is to be distributed to a marital trust however if the trustee elects under sec_2056 to treat only part of the marital trust property as qualified_terminable_interest_property then the property for which an election is not made will be distributed to trust c under the terms of the marital trust spouse is to receive for his life the net_income quarterly and as much principal as in the discretion of the trustee is necessary for his support and medical_care after taking into consideration to the extent the trustee may deem advisable his resources on spouse’s death certain specific tangible assets will be distributed to designated persons and organizations the balance of the marital trust property will be distributed to charity an organization exempt from tax under sec_501 and sec_170 spouse is designated as trustee of the marital trust he is also the executor of decedent’s estate in accordance with the terms of trust a the trustee of trust a will distribute percent of its assets including interests in company to trust b company will be liquidated and trust b will receive marketable_securities and certain other assets in a liquidating_distribution the trustee of trust b will then distribute assets to the marital trust consisting of marketable_securities tangible_personal_property cash and business it is proposed that spouse as trustee of the marital trust will petition the local probate_court for an order dividing the marital trust pursuant to state statute into two trusts marital trust and marital trust in all respects the terms of marital trust and marital trust will be identical to the terms of the marital trust marital trust will receive all tangible_personal_property all of business and possibly some cash and marketable_securities marital trust will receive only publicly_traded_securities and cash no fractional interest in any asset will be transferred to marital trust an election will be made under sec_2056 to treat all of the property in marital trust and marital trust as qualified_terminable_interest_property the court order will provide that if spouse transfers his income_interest in marital trust to charity then marital trust will terminate and the marital trust property will be distributed outright to charity this determination is consistent with applicable state plr-118595-00 law cite and cite spouse will thereupon make a gift of his income_interest in marital trust to charity rulings requested you have asked for the following rulings for estate_tax purposes the division of the marital trust into two trusts funded with specific assets will not cause either marital trust or marital trust to be ineligible for the election under sec_2056 qtip_election for estate_tax purposes both marital trust and marital trust are eligible for the qtip_election and do not lose eligibility as a result of the court order authorizing spouse to make a gift of his income_interest in marital trust to charity for gift_tax purposes spouse’s gift of his income_interest in marital trust qualifies for the gift_tax_charitable_deduction for gift_tax purposes spouse will be treated under sec_2519 as making a gift of the remainder_interest in marital trust when he makes a gift of his income_interest in marital trust and spouse’s gift of the remainder_interest will qualify for the gift_tax_charitable_deduction for gift_tax purposes spouse’s gift of his income_interest in marital trust does not result in gift_tax treatment of any part of marital trust for income_tax purposes spouse’s gift of his income_interest in marital trust qualifies for an income_tax charitable deduction ruling_request sec_1 through sec_2056 provides that the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 denies a marital_deduction for interests passing to the surviving_spouse that are terminable interests that is interests in property passing to the surviving_spouse that will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or continency to occur where on termination an interest in the property passes to someone other than the surviving plr-118595-00 spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property under sec_2056 for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 and ii qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2501 provides that a tax is imposed on the transfer of property by gift by any individual sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that paragraph a applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of the spouse in qualified_terminable_interest_property is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of charitable organizations described in sec_2522 however under sec_2522 and sec_25 c and of the gift_tax regulations where a donor transfers an interest property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor is transferred or has been transferred plr-118595-00 for less than an adequate_and_full_consideration in money or money’s worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless the charitable interest is a an undivided portion not in trust of the donor’s entire_interest b a remainder_interest not in trust in a personal_residence or farm d a remainder_interest in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 e a guaranteed_annuity_interest or a unitrust_interest or g a qualified_conservation_contribution situation of revrul_86_60 1986_1_cb_302 considers whether a transfer to charity by a secondary life annuitant of a charitable_remainder_annuity_trust of his entire secondary life_annuity interest qualifies for the gift_tax_charitable_deduction following the transfer the secondary life annuitant did not retain any interest in the trust and at no time had he made a transfer of an interest in the trust for a private purpose consequently there is no requirement that the transfer to charity be in a form described in sec_25_2522_c_-3 and the secondary life annuitant’s transfer of his annuity interest to charity qualifies for a deduction under sec_2522 in this case the marital trust is eligible for the qtip_election under sec_2056 the proposed funding of the marital trust as two separate trusts as permitted by state law and the order authorizing spouse’s assignment of his income_interest will have no effect on eligibility of marital trust and marital trust for the election under sec_2056 when spouse assigns his income_interest in marital trust he will make a gift under sec_2511 of his qualifying_income_interest_for_life in marital trust under the court order which is consistent with applicable local law upon spouse’s assignment of his income_interest the property held in marital trust will pass outright to charity pursuant to the court order consistent with applicable state law charity is an organization described in sec_2522 in accordance with situation of revrul_86_60 spouse’s transfer of his income_interest will qualify for a gift_tax_charitable_deduction under sec_2522 in addition spouse will be deemed to make a transfer under sec_2519 of all interests in the marital trust property other than his qualifying_income interest and a gift_tax deduction under sec_2522 will be allowable for the amount spouse is plr-118595-00 treated as transferring to charity under sec_2519 ruling_request sec_170 allows as a deduction any charitable_contribution to an organization described in sec_170 payment of which is made within the taxable_year sec_170 disallows a charitable_contribution_deduction for a contribution of a partial interest in property sec_170 provides an exception in the case of a contribution of an undivided portion of the taxpayer’s entire_interest in the property sec_1_170a-7 of the income_tax regulations defines an undivided portion of a taxpayer’s entire_interest in property as a fraction or percentage of each and every substantial interest or right owned by the donor in such property that extends over the entire term of the donor’s interest in the property sec_1 a i allows a deduction for a contribution of a partial interest in property if the interest is the taxpayer’s entire_interest in the property such as an income_interest or a remainder_interest if however the property in which the partial interest exists was divided in order to create the partial interest and avoid sec_170 the deduction will not be allowed revrul_86_60 holds that the transfer by a the grantor and life-interest beneficiary of a charitable_remainder_annuity_trust of a’s annuity interest to the charitable_beneficiary qualifies for a charitable deduction under sec_170 the rationale is that a is contributing a’s entire_interest in the property and although a had previously divided the property the property was not divided in order to avoid the rules of sec_170 and f a in the present case spouse did not divide the interests in the marital trust instead spouse’s income_interest his right to principal and the charitable beneficiary’s remainder_interest were created by decedent by contributing his entire_interest in marital trust spouse will contribute an undivided portion of his entire_interest in the marital trust under sec_170 accordingly spouse represents that in the course of the property division of the marital trust he will not divide any assets in the marital trust into factional interests thus sec_170 does not apply to the contribution of spouse’s interest in marital trust and spouse’s transfer of his interest in marital trust will qualify as a charitable_contribution under sec_170 limited to the fair_market_value of the interest at the time of the transfer except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or plr-118595-00 any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
